Citation Nr: 1521300	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-22 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1973 to December 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied a claim for service connection for "left ankle strain, resolved."  

In August 2014, the Veteran testified before the undersigned during a videoconference hearing held at the RO.  A transcript of the hearing has been associated with the claims file.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran does not have a left ankle disability that is related to her service.


CONCLUSION OF LAW

The criteria for establishing service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that she has a left ankle disability that is related to her service.  During her August 2014 hearing, the Veteran testified to the following: she injured her left ankle during service, when another service member accidentally knocked her ankle against a bunk rail as she was getting out of bed.  When she went outside for formation, she stepped off a curb and passed out.  Her ankle was wrapped and she was put on light duty.  She did not report left ankle symptoms upon separation from service because her ankle did not hurt at that time.  Although she had multiple sprains following service, she did not seek treatment for many years after service because she could not afford it.  In about 1993 or 1994, she injured her left ankle at her place of employment.  She was told that she had a fracture following an X-ray.  However, that health care provider has gone out of business and those records are unobtainable.  

In September 2010, the Veteran filed her claim.  In January 2011, the RO denied the claim.  The Veteran has appealed. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.

The Veteran's service treatment reports show that between February and April of 1973, the Veteran was treated for a sprained left ankle on four occasions.  An X-ray was noted to be negative.  In early March 1973, she was put on light duty for several days.  An April 1973 report shows that the Veteran was treated for left foot pain since an injury at PI (Parris Island) (i.e., during boot camp).  It appears that hot soaks were the recommended treatment.  The Veteran's separation examination report, dated in November 1974, shows that her lower extremities, and feet, were clinically evaluated as normal.  

The post-service medical evidence includes VA reports which show that on several occasions, the Veteran denied having, or was found not to have, any musculoskeletal symptoms.  See e.g., reports dated in September 2009, January and September of 2010.  In August 2010, she sought treatment for complaints of left ankle and left foot pain "at times," that had been an intermittent problem for years, with a history of a "bad sprain" in boot camp.  The assessment was foot and ankle pain, with a normal examination.  An associated X-ray report contains an impression of mild degenerative change, first MP (metacarpophalangeal) joint, otherwise unremarkable ankle and foot.

A VA examination report, dated in November 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported the following: while she was in boot camp, she was getting out of her bunk and another woman knocked her ankle into the bed.  When she was going outside to get into formation, she stepped off the sidewalk, and passed out.  An X-ray was negative.  Following service, in 1995, her ankle gave way while she was using steps, and she fractured her left ankle.  She has had left ankle weakness since her 1973 injury.  The diagnosis was status post left ankle sprain, resolved, with residual intermittent pain.  The examiner concluded that the Veteran's left ankle condition is not caused by or a result of the multiple complaints and treatment she received during service.  The examiner explained the following: the Veteran had a documented left ankle sprain while in the military, with documented pain in the left lateral foot.  However, X-rays at the time were negative.  Her November 1974 separation examination report does not document a left ankle condition.  Her injury was due to her stepping from a curb which is not a forceful traumatic event, and her examination did not document any significant findings which would indicate a Grade III ankle sprain.  Her condition was not severe enough to warrant a referral for a consultation.  The only documentation of a left ankle condition found in VA reports is treatment in August 2010.  This treatment resulted in an essentially normal examination except for some mild tenderness.  Her X-ray at that time did not show degenerative disease of the ankle, although it did show degeneration of the first MC joint.  The Veteran has no great toe injury documented.  The Veteran reported left ankle weakness that made her fall in 1995 (20 years after her initial injury), fracturing her left lateral ankle.  Treatment for the 1995 injury is not documented in the claims file, and the (current) X-ray results do not report signs of a prior fracture.  The lateral ankle complex (composed of the anterior talofibular, calcaneofibular, and posterior talofibular ligaments) is the most commonly injured site.  Approximately 85 percent of such sprains are inversion sprains of the lateral ligaments.  Consultations are seldom indicated unless the physician suspects that the ankle or a fracture is unstable.  Most ligamentous injuries and fractures heal well after four to six weeks of guarded weight-bearing and guarded motion, along with a progressive rehabilitation program.  Outcomes following ankle sprain are usually very favorable, however, more severe sprains, especially Grade III sprains with complete ligament disruption, may result in prolonged or permanent ankle instability and symptoms.  The Veteran's left ankle condition is not caused by or a result of her multiple complaints and treatment she received in the service; she has intermittent pain, but doesn't have DJD (degenerative joint disease) of the left ankle.

As an initial matter, the Board finds that, to the extent that the Veteran asserts that she has had ongoing left ankle pain since her service, she is not an accurate historian.  Although she was treated for left ankle symptoms on several occasions between February and April of 1973, there is no indication of treatment during her remaining period of service, a period of about 18 months.  Her separation examination report does not note any relevant complaints or findings for the left ankle.  

More importantly, the Veteran denied having, or was found not to have, any musculoskeletal symptoms on several occasions prior to her first demonstrated post-service treatment for left ankle symptoms, or recurrent pain, in August 2010.  See VA progress notes, dated in December 2006, March, August and September of 2007, August and September of 2009 and January 2010.  

Although the Veteran filed a claim for service connection for a right shoulder disability in September 2007, she did not file her claim for a left ankle disorder until about three years later in September 2010, which is about 36 years following service.  Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  If the Veteran has had this problem since service, why would she file a claim in 2007 and make no reference to this issue?  An adequate reason for this clear omission is not provided.  Simply stated, her own statements and actions provide highly probative evidence against her claim.    

The Board further notes that an August 1974 service treatment record states that the Veteran has "an obvious long-standing unwillingness and inability to meet demands of service," with two periods of UA (unauthorized absence) totalling over 50 days.  See also Veteran's personnel file.  Unauthorized absence precludes the performance of military duties and thus cannot constitute a minor offense.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (citing Cropper v. Brown, 6 Vet. App. 450, 452 (1994)).  The provisional diagnosis was chronic, severe, immature personality.  The Board therefore finds that he is not an accurate historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).

The Board finds that the claim must be denied.  The Veteran was treated for left ankle symptoms on four occasions during active duty service (this is not in dispute).  However, her X-ray was negative, there are no findings to show left ankle pathology during service, and she did not receive any follow-up treatment during her remaining period of active duty, a period of about 18 months.  A left ankle condition was not noted upon separation from service, nor was any left ankle symptoms noted.  There is no post-service medical evidence of a left ankle disorder that is dated prior to 2010.  Therefore, a chronic disease during service is not shown.  See 38 C.F.R. § 3.309(b).  In addition, there is no competent medical evidence to show that the Veteran's left ankle disorder is related to her service.  The only competent and probative opinion is the August 2010 VA opinion, and this opinion weighs against the claim.  This opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The evidence is also insufficient to show that left lower extremity arthritis was manifest to a compensable degree within one year of separation from service.  Therefore, service connection for left lower extremity arthritis on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.3.09.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether or not the Veteran has a left ankle disorder that has been caused by service, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's service treatment reports and post-service medical records have been discussed.  The Board has determined that service connection for a left ankle disorder is not warranted.  An etiological opinion has been obtained that weighs against the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied. 

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).

II.  The Veterans Claims Assistance Act of 2000

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in September 2010 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records, and service treatment records.  The Veteran has been afforded a VA examination, and an etiological opinion has been obtained.  In September 2013 (two letters), the Northside Hospital stated that they had a 10-year destruction policy, and/or that they did not have any records for the Veteran.  The Veteran has also reported that she received relevant treatment from Cummins Foot and Ankle Specialists.  However, in 2013, two duty-to-assist letters were sent to this health care provider without any record of a response, and during the Veteran's August 2014 hearing she indicated that these records are no longer available.  

Simply stated, the Board finds that the post-service medical record provides highly probative evidence against this claim.  The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993). 

In August 2014, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the August 2014 hearing, the undersigned identified the issue on appeal.  Also, information was solicited regarding the etiology of the claimed disability.  The testimony did not reflect that there were any outstanding medical records available that would support her claim that have not been obtained, or which are not unavailable.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

ORDER

Service connection for a left ankle disability is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


